—In a proceeding pursuant to Mental Hygiene Law article 81 for the appointment of a guardian for the personal needs and property management of James M., an alleged incapacitated person, the appeal is from a judgment of the Supreme Court, Rockland County (Weiner, J.), entered September 5, 1996, which, inter alia, adjudged James M. to be a person requiring the appointment of a guardian of his property.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner established by clear and convincing evidence that the appellant is likely to suffer harm because he is unable to provide for the management of his property and cannot adequately understand and appreciate the nature and consequences of such inability. Accordingly, the court properly appointed the petitioner guardian of the appellant’s property (see, Mental Hygiene Law § 81.02 [b]; cf., Matter of Maher, 207 AD2d 133, 139-140).
The appellant’s remaining contentions are without merit. Ritter, J. P., Santucci, Altman and Schmidt, JJ., concur.